DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 4-9, 11-12, 14-24, 26-27, 30, 33-35, 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al. (PGPub 2011/0117878) in view of Pfeffer (PGPub 2009/0284348) and in further view of McSheffrey (PGPub 2013/0053063).
As to claim 2, Barash discloses a medical equipment management system comprising: a defibrillator information database comprising defibrillator location information comprising and a notification system communicatively coupled to the defibrillator information database and configured to communicatively couple to an emergency dispatch center and at least one mobile device associated with a responder (Fig. 2A, Paragraph 198: dispatch center, phone, and map data), the notification system comprising processor executable instructions configured to cause one or more processors to: receive emergency event location information, for an emergency event, from the separate emergency dispatch center (Paragraph 115: receiving emergency event information), receive a current location of the at least one mobile device associated with the responder (Paragraph 6: location reported), provide, to the separate emergency dispatch center, mapping information comprising the emergency event location information (Paragraph 119: the information is sent to responders) and the defibrillator location information for a set of one or more defibrillators in a vicinity of the emergency event (Paragraph 7: locations of defibrillators), and provide, to a mobile device software application, the mapping information comprising the emergency event location information and the defibrillator location information for each of the set of one or more defibrillators (Fig. 1: information shown to the responders), and visual location indicators at emergency response equipment locations on the map along a route between the current location of the responder and the emergency event location (Paragraph 55: actual icons are superimposed onto the map where relevant equipment is located near the route).
Barash teaches that icons on a graphic user interface can be selected by a user to display information related to the icon displayed (The information may be indicated on the home screen by a red cross or other icon, and selection of the icon by a rescuer may cause a page of relevant information to be displayed, Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include responder-selectable visual location indicators in order to provide information about the equipment associated with the icon, thereby improve the user interface.
 While Barash does not explicitly disclose GPS locations of the defibrillator devices and receive, from the defibrillator information database, status information comprising date of servicing, Pfeffer discloses tracking locations of the devices (Paragraph 46) and receive, from the defibrillator information database, status information comprising date of servicing (Paragraph 46: last time the equipment was serviced or checked).  As such, one of ordinary skill in the art would recognize that location information is often stored as GPS coordinates as can be seen in Pfeffer (Paragraph 33 and 66).  Therefore it would have been obvious to one of ordinary skill in the art to use GPS location information as the location information of the devices.
Barash in view of Pfeffer does not explicitly disclose wherein the processor executable instructions are configured to cause the one or more processors to receive status information from a plurality of defibrillators, the defibrillator location information comprising two or more of a physical location within a building, a name of the building, and global positioning system (GPS) information, the emergency response equipment comprising first aid kits and defibrillators, status information comprising battery life information for the emergency response equipment comprising first aid kits and defibrillators.
	McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to receive status information from a plurality of defibrillators (Paragraph 78 and 87: information about the readiness of emergency equipment is shown, Paragraph 26: equipment information gathered) the defibrillator location information comprising two or more of a physical location within a building (Paragraph 25: location database includes information of the equipment location such as floor and/or room number within a building), a name of the building, and global positioning system (GPS) information (Paragraph 65: GPS information), provide, to the emergency dispatch center, the defibrillator location information (Paragraph 57, 65: location) Paragraph 25: location information supplemented to provide an indicator of the defibrillator status information for each defibrillator of the set of one or more defibrillators (Paragraph 26, 75: status of defibrillators are sent), the emergency response equipment comprising first aid kits and defibrillators (Paragraph 75: status of defibrillator and first aid), status information comprising battery life information for the emergency response equipment comprising first aid kits and defibrillators, the location information for the emergency response equipment in the vicinity of the emergency event supplemented with the status information indicators (Paragraph 37, 43, 75: status of defibrillator and first aid, sending battery needs attention information is sent).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Barash to include device status information as taught by McSheffrey.
The motivation for such a modification would be to provide more intelligence to the responding personnel (McSheffrey; Paragraph 78 and 87).
	As to claim 4, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to select a quantity of defibrillators to include in the set of one or more defibrillators in the vicinity of the emergency event (Paragraph 84 and 87: number of equipment).
As to claim 5, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to identify the set of one or more defibrillators in the vicinity of the emergency event based on the emergency event location information and the defibrillator location information (Barash; Paragraph 7: AEDs near the event).
As to claim 6, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to identify the set of one or more defibrillators in the vicinity of the emergency event based on a desired distance between an emergency event location and a defibrillator location as indicated by the defibrillator location information (Pfeffer; Paragraph 46: determining the equipment in the vicinity).
As to claim 7, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the desired distance between the emergency event location and the defibrillator location is a predetermined distance (Pfeffer; Paragraph 97: equipment within the geographic area).
As to claim 8, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the desired distance between the emergency event location and the defibrillator location is a based on a travel time of a responder (Pfeffer; Paragraph 46 and 97: time for equipment to arrive and responders with the equipment within the area).
As to claim 9, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the desired distance between the emergency event location and the defibrillator location is adjustable based on a quantity of defibrillators in an area with a radius corresponding to the desired distance (Barash; Paragraph 78: expanding search area when there are insufficient responders, Pfeffer; Paragraph 87: expanding search when there are insufficient equipment, therefore it would have been obvious to one of ordinary skill in the art to allow the search area for equipment to be expanded to ensure that there are a sufficient number of equipment needed can be found and supplied).
As to claim 11, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the defibrillator information database comprises defibrillator availability information that includes times that the one or more defibrillators are available for use (Barash; Paragraph 47: the equipment is associated with a schedule).
As to claim 12, While Barash does not explicitly disclose accessing the status information, the status information selected from the group consisting of the last date of servicing, the last known status of the equipment, and the battery life of the equipment, Barash does disclose filtering out the equipment that are not available (Paragraph 47) and checking to see if the equipment is operational periodically (Paragraph 46).  Therefore it would have been obvious to one of ordinary skill in the art that the equipment would be considered unavailable if it was not operational, which would be reflected in the updates from the checking the equipment to see if it is operational.  As such, it would have been obvious to one of ordinary skill in the art to filter out the non-operational equipment, in which reflects the last known status from the periodic updates in order to simplify the display and get rid of non-relevant information.
As to claim 14, Barash in view of Pfeffer and in further view of McSheffrey discloses herein the defibrillator status information comprises one or more of a last date of testing, a last known test result, and battery life information (Pfeffer; Paragraph 46: the last time the equipment was serviced).
As to claim 15, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to monitor a status of the plurality of defibrillators based on the received status information (McSheffrey; Paragraph 78 and 87: information about the readiness of emergency equipment is shown, Paragraph 26: equipment information gathered).
As to claim 17, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the mapping information comprises navigation information (Barash; Paragraph 7: highlight route).
As to claim 19, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the mapping information comprises visual map tiles and data configured to connect latitude and longitude coordinates to locations on the visual map tiles (Barash; Paragraph 73: coordinate map locations).
As to claim 20, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to receive medical information for a victim from the separate emergency dispatch center and to provide the medical information for the victim to the mobile device software application (Barash; Paragraph 31: medical history).
	As to claim 21, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to access a responder tracking system, wherein the responder tracking system is configured to determine locations for mobile computing devices associated with responders (Barash; Fig. 1: responders near the area).
As to claim 22, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to provide textual data to the mobile device software application (Barash; Paragraph 45: text).
As to claim 23, 26, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to remove unavailable defibrillators from the set of one or more defibrillators based on the defibrillator availability information (Barash; Paragraph 47: filtering unavailable equipment).
As to claim 24, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to identify the set of one or more defibrillators in the vicinity of the emergency event based on the emergency event location information and the defibrillator location information and the defibrillator status information (Barash; Fig. 1: available equipment near the event is shown).
As to claim 32, Barash in view of Pfeffer and in further view of McSheffrey already disclose determining whether a piece of equipment is functional (Pfeffer; Paragraph 46-47: determining whether the equipment is functional, McSheffrey; Paragraph 87: color indication), as such, it would have been obvious to one of ordinary skill in the art to use color as an indication of the particular status of the equipment for quick reference.
As to claim 33, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the status information comprises first aid supply information for at least one first aid kit (McSheffrey; Paragraph 87: status of first aid).
As to claim 34, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the provided location information is supplemented with an indicator of a type of emergency response equipment, the type comprising one or more of a first aid kit and a defibrillator (McSheffrey; Paragraph 87: status of first aid on display).
As to claim 35, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the responder-selectable visual location indicators are color-coded based on the three categories of the status information (McSheffrey; Paragraph 87: status of equipment using color code).
As to claim 37, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to exclude unavailable emergency response equipment from the location information provided to the emergency dispatch center (Barash; Paragraph 47: equipment display is filtered based on availability).
As to claim 38, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to exclude non-functional emergency response equipment from the location information provided to the emergency dispatch center (Barash; Paragraph 46-47: the equipment is verified whether it is still operational, equipment that is not available is filtered out).

Claim(s) 31, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al. (PGPub 2011/0117878) in view of Pfeffer (PGPub 2009/0284348) and in further view of McSheffrey (PGPub 2013/0053063) and in further view of Kreitler et al. (PGPub 2006/0026170).
As to claim 31, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the one or more processors are configured to provide the availability information at the at least one mobile device associated with the responder (McSheffrey; Paragraph 87: link to data including deployment status and/or readiness information).
While Barash in view of Pfeffer and in further view of McSheffrey does not explicitly disclose the information is provided based on the selection of a particular responder-selectable visual location indicator on a map, Kreitler discloses that it is known in the art to provide additional information based on the selection of a particular responder-selectable visual location indicator on a map (Paragraph 265, Claim 10: additional information is provided when interactive map icon is selected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Barash in view of Pfeffer and in further view of McSheffrey to have selecting responder-selectable visual location indicators to provide more information as taught by Kreitler.
The motivation for such a modification would be to allow the user to gather more pertinent information in order for them to make more informed decisions.
As to claim 40, Barash in view of Pfeffer and in further view of McSheffrey discloses wherein the processor executable instructions are configured to cause the one or more processors to, provide, at the at least one mobile device associated with the responder, one or more of location details (Barash; Paragraph 46, Claim 7: location of equipment is provided) and equipment type (Barash; Paragraph 46: indicate type of equipment) and content information (McSheffrey; Paragraph 87: link to data including deployment status and/or readiness information) for the emergency response equipment in the vicinity of the emergency event that corresponds to the particular responder-selectable visual location indicator selected from the map by the responder (McSheffrey; Paragraph 87: display information about the item).
While Barash in view of Pfeffer and in further view of McSheffrey does not explicitly disclose the information is in response to the selection of a particular use-selectable visual location indicator on a map, Kreitler discloses that it is known in the art to provide additional information in response to the selection of a particular use-selectable visual location indicator on a map (Paragraph 265, Claim 10: additional information is provided when interactive map icon is selected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Barash in view of Pfeffer and in further view of McSheffrey to have selecting responder-selectable visual location indicators to provide more information as taught by Kreitler.
The motivation for such a modification would be to allow the user to gather more pertinent information in order for them to make more informed decisions.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barash et al. (PGPub 2011/0117878) in view of Pfeffer (PGPub 2009/0284348) and in further view of McSheffrey (PGPub 2013/0053063) and in further view of Medema (PGPub 2004/0124979).
As to claim 36, while Barash in view of Pfeffer and in further view of McSheffrey does not explicitly disclose wherein the location information for the emergency response equipment comprises a street address, Barash in view of Pfeffer and in further view of McSheffrey discloses providing the location information of the equipment (Barash; Paragraph 7).  As such, Medema discloses including the street address for indicating the location of a piece of equipment (Paragraph 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Barash in view of Pfeffer and in further view of McSheffrey to include street address as taught by Medema.
The motivation for such a modification would be to allow the user to more easily and accurately locate the location of the equipment.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant argues in the first paragraph of page 9 that the prior art cited do not teach the amended claimed invention. The examiner respectfully disagrees. In view of the amended claims. The examiner cited additional teachings of Barash (Para. 62) as shown in the rejections above to explain why the claimed invention is considered obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott (US 20100190468 A1) teaches a password-protected wireless communications device can send a map or other location information about the current location of the device to the one or more emergency contacts by utilizing an emergency interface element that bypasses a password prompt. The location information may include an address and route directions to the current location of the device. The location information may also include a map of, and directions to, the closest hospital. The device can also render its own map to show a first responder where the closest emergency contact is located or where the nearest hospital or medical service provider is situated.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689